UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 10, 2015 ANTHERA PHARMACEUTICALS,INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-34637 20-1852016 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 25801 Industrial Boulevard, SuiteB, Hayward, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (510) 856-5600 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On February 10, 2015, Anthera Pharmaceuticals,Inc. (the “Company”) issued a press release announcing the completion of interim analysis of the Company’s CHABLIS-SC1 clinical trial with blisibimod. A copy of the press release is furnished herewith as Exhibit99.1. On February 10, 2015, the Company issued another press release announcing the Company has regained compliance with Nasdaq’s listing requirements and therefore, will continue to be listed in the Nasdaq Global Market.A copy of the press release is furnished herwith as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (d)Exhibits ExhibitNo. Description Press Release dated February 10, 2015 Press Release dated February 10, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Anthera Pharmaceuticals,Inc. Date: February 11, 2015 By: /s/ May Liu May Liu Senior Vice President, Finance and Administration 3 ExhibitIndex ExhibitNo. Description Press Release dated February 10, 2015 Press Release dated February 10, 2015 4
